—Order, Supreme Court, New York County, entered March 15, 1978, directing plaintiff husband to pay to defendant wife $200 per week pendente lite alimony and denying her request for custody of the infant issue of the marriage is unanimously modified, without costs or disbursements, on the law and on the facts and in the exercise of discretion, to increase the award of alimony to $400 per week retroactive to March 15,1978, and is otherwise affirmed. It is undisputed that the plaintiff is an executive with substantial assets and earnings approaching $100,000. The defendant wife is not employed and has been for 27 years of the marriage a full-time housewife and mother. Section 236 of the Domestic Relations Law is clear that alimony shall be awarded "as, in the court’s discretion, justice requires, having regard to the length of time of the marriage, the ability of the wife to be self-supporting, the circumstances of the case and of the respective parties.” It cannot be gainsaid that the parties enjoyed a better than average standard of living until parting, and considering the defendant’s nervous breakdown and apparent unemployability, and the other relevant financial circumstances of the parties, the alimony should be increased to a more consistent level. Special Term correctly referred the question of custody to the trial court where a full hearing will develop what the best interests of the child are. Concur—Murphy, P. J., Silverman, Evans, Lane and Markewich, JJ.